DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/8/22 have been received. Claims 1, 18 and 20 have been amended. Claims 2-4, 17, and 19 have been cancelled. Claim 21 is new.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 17 is withdrawn because the Applicant cancelled the claim. 
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Amine et al. (US 2014/0255798) on claim(s) 1-3, 5, 7, 8, 10-14, and 16-20 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2014/0255798), in view of Barde et al. (US 2020/0006817) on claims 4 and 6 is withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2014/0255798) on claim 9  is withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2014/0255798)  in view of Amine et al. (US 2013/0230783) on claim 15  is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
8.	Claims 1, 5-16, 18, and 20-21 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a metal-air battery comprising: an anode; a low-dimensional catalyst cathode; and an electrolyte comprising a salt and an aprotic solvent; wherein: the low-dimensional catalyst cathode comprises a functional metal layer on a carbon support wherein the functional metal layer comprises Cr, Cu, Ag, Au, or a mixture of any two or more thereof, a catalyst layer at least partially overlaying the functional  metal layer; the catalyst layer comprises Mn, Fe, Co, Ni, Ru, Pd, Ag, Os, Ir, Pt, or a combination of any two or more thereof, the aprotic solvent comprises an ether-based solvent, a fluorinated ether-based solvent, an oligo (ethylene oxide) solvent, or a mixture of any two or more thereof; and the electrolyte is free of carbonate solvents.
	The prior art to Amine et al. (US 2014/0255798) discloses a metal-air battery comprising: an anode; a low-dimensional catalyst cathode; and an electrolyte comprising a salt and an aprotic solvent; wherein: the low-dimensional catalyst cathode comprises a functional metal layer on a carbon support, a catalyst layer at least partially overlaying the functional  metal layer; the catalyst layer comprises Mn, Fe, Co, Ni, Ru, Pd, Ag, Os, Ir, Pt, or a combination of any two or more thereof, the aprotic solvent comprises an ether-based solvent, a fluorinated ether-based solvent, an oligo (ethylene oxide) solvent, or a mixture of any two or more thereof; and the electrolyte is free of carbonate solvents but does not disclose, teach or render obvious wherein the functional metal layer comprises Cr, Cu, Ag, Au, or a mixture of any two or more thereof.
10.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the inventions in independent claims 18 and 20 are substantially the same as in paragraph 9 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724